I am not able to agree that this assessment is open to the objection that the construction of this sewer was forbidden by the act of 1865. It may be conceded that no sewer can be lawfully constructed, nor even a contract made therefor, or notice put out for bids and proposals to do the work, until a general plan for the sewerage of the district has *Page 119 
been devised, and maps made and filed on which that plan is shown. No case yet decided by this court has gone farther than that. (In re Blodgett, MS. 1870; In re Prot. Epis. Pub.School, 46 N.Y. 178; In re Mayer, 50 id. 504.) It has not yet been held, that after a general plan has been devised and a map filed, there may not legally be made an alteration in the plan, or an addition to the sewers proposed by it. The fourth section of the act (chap. 381, of 1865, pp. 715-16) permits such subsequent modification as may become necessary in consequence of alteration made in the grade of any street, or otherwise. We think that the permission to subsequently modify is not confined to a necessity arising from an alteration of grade of street. An application of the maxim noscitur a sociis, though made to the word "otherwise" would not restrict it so that it would not cover the case of the opening of a new street in a district already brought within a general plan, and laid down on a map, or the case of a sewer newly proposed for an old street lying within the district and appearing on the map made. The plan that is to be made is to be a general one, that shall show the complete plan proposed. (§ 2.) Though each sewer proposed when the plan is made is to be shown on the map, it is not meant that no other sewer shall ever be made than one that is thus shown. A complete plan will be made, when the location, course, size and grade of each sewer deemed needful for the district when the plan is devised is shown on the map. And such a plan and a map must precede the construction of any sewer. But if the needs of the district, or any part of it, call for more sewers or another sewer, there is not a prohibition against making them or it. The prohibition is against making them or it, out of accordance with the general plan, so that the size, the course, the grade shall be kept in conformity with those conditions of the sewers laid down on the general plan.
The object was uniformity, so that all sewers in a district might act with like effect, and none in opposition to another or some others. When the location, course, size and grade of several sewers in a district had been determined upon, and the *Page 120 
plan set down on a map, there was a general system of construction established for the district that would effect uniformity of operation and result.
If a new sewer should be built, not in accord with the general plan in these conditions, want of co-operation in action would probably result. Hence it was well to put into the statute, the section (§ 8) forbidding the construction of any sewer unless it should be in accordance with the general plan for the particular district in which it is proposed to build it. This section harmonizes with the fourth (supra), so that uniformity in general design and mode is preserved, while an emergency or newly-arising need may be met and satisfied. It would not have needed the eighth section, but for the provision in the fourth. For the provisions of the sections from the first to the fifth inclusive must be observed as conditions precedent, before work could be done or begun on a sewer, as was held in the cases cited above. But the fourth section containing the exceptions for a necessity not foreseen and provided for, lest that should be used to interrupt uniformity in general characteristics and operation, the eighth section was added, enjoining general uniformity.
We are of the opinion, therefore, that it is not enough for the purpose of vitiating an assessment to show a map that does not display the particular sewer complained of unless it is also shown, either that that sewer does not accord in its characteristics with that general plan, or that there has been no general plan devised and mapped and filed.
Agreeing with my brother, EARL, J., in the other points discussed in his opinion, I think that the order appealed from should be affirmed.
All concur with EARL, J., as to the two points first discussed in his opinion; all concur with FOLGER, Ch. J., as to the third point, except RAPALLO and EARL, JJ., dissenting.
Judgment affirmed. *Page 121